Walker, J.
This was a'conviction under an act of the Confederate Legislature, the passage of which may he set down to the credit of that body.
This court, with many high and respectable tribunals, has held all such acts, not in violation of the laws and the Constitution of the United States, hut intended solely to promote the good order *446and well being of society, to be entitled to respect and enforcement. It repeals a former law of the State. It is claimed that it imposes an unconscionable fine. This is matter to' be addressed to the Legislature, not to the courts.
Such fines could be discharged, when the law was passed and took effect, in Confederate money, which was of little or no value, it is said—and a man could afford to pay in a large sum for the privilege of keeping a gambling table. We think it a good thing if the price of such a license has materially advanced.
The charge refused by the court was properly refused, and the law correctly given.
The judgment is affirmed and cause remanded.
Affirmed.